1
2
3
4                                                                         JS-6
5
6
7
8                          IN THE UNITED STATES DISTRICT COURT
9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     ELBERT LEE VAUGHT,                             Case No. 5:17-cv-1693-DOC (E)
12
                                      Plaintiff, ORDER [65]
13
                     v.
14
15   N. WILLIAMS, et al.,
16                                 Defendants.
17
18        In accordance with Federal Rule of Civil Procedure 41 (a)(l )(A)(ii), and
19   pursuant to the stipulation of the parties, this action is dismissed with prejudice.
20   Each party is to bear his own costs, fees, and expenses of any type, including
21   attorney's fees. There is no prevailing party in this action.
22        IT IS SO ORDERED.
23
24
     Dated: August 13, 2019                          __________________________
25                                                    The Honorable David O. Carter
26
27   LA2017606050
     53581250.docx
28
                                                1
